      Case 3:19-cv-04828-RV-EMT Document 14 Filed 04/30/20 Page 1 of 2



                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
JOHN CARY CARTER,
    Plaintiff,

vs.                                            Case No.: 3:19cv4828/RV/EMT

WENGART, et al.,
     Defendants.
_______________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated April 2, 2020 (ECF No. 12). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
       Case 3:19-cv-04828-RV-EMT Document 14 Filed 04/30/20 Page 2 of 2



                                                                              Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court and failure to keep the court apprised of his current

address.

       DONE AND ORDERED this 30th day of April, 2020.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4828/LAC/EMT
